Exhibit 10.1

[e39122-133261820541813194_1.jpg]

November 22, 2013

IXYS Corporation
1590 Buckeye Drive
Milpitas, CA 95035
ATTN: Arnold Agbayani

RE: IXYS Corporation Loan No. 1000008231(the “Loan”)

Dear Arnold;

This letter is being sent at the request of your Account Manager, Helen Huang,
and is to confirm that Bank of the West (“Lender”) has agreed to extend the
maturity date of the Line of Credit granted to IXYS Corporation (“Borrower”) in
the principal amount of TWENTY MILLION DOLLARS ($20,000,000.00) originally made
under that certain Credit Agreement dated as of November 13, 2009 (as amended
from time to time, the “Agreement”).

The maturity date of the Loan is hereby extended to December 31, 2013 (the “New
Maturity Date”). The Agreement shall be deemed modified as of the date of this
letter to reflect the New Maturity Date. All other terms and conditions of the
Agreement remain in full force and effect, without waiver or modification. This
extension is further conditioned upon (i) Borrower’s continued payment of
interest as provided in the Agreement and (ii) any principal installments which
Borrower was obligated to make prior to this extension.

Each advance request, or Borrower’s continued payments of principal or interest
on the outstanding balance of the Loan, constitutes Borrower’s warranty that no
event of default as defined in the Agreement and no condition, event or act
which, with the giving of notice or the passage of time or both, would
constitute such an event of default, shall have occurred and be continuing or
shall exist.

Lender has not committed to make any further extension of the maturity date, or
to renew the Line of Credit beyond the new maturity date. Any further extension
or any renewal remains in the sole discretion of Lender.

1

If you have any questions, please contact your Account Manager, Helen Huang, at
(408) 299-1637.

Very truly yours,

BANK OF THE WEST

      By: /s/ Helen Huang—
 

Name:
  Helen Huang

      Title:   Vice President BORROWER:

IXYS CORPORATION

By: /s/ Uzi Sasson      
Name: Uzi Sasson
Title: President


2